On Motions for Rehearing.
Both appellee and appellant have filed motions for rehearing. We conclude that, in so far as our conclusion expressed that the judgment against appellee should be reversed and judgment rendered against J. D. White, F. W. Fischer, and Wm. H. Fehler, that appel-lee’s motion should be overruled.
Appellant expresses some question in regard to what we said in the original opinion *372as follows: “That would leave $6,659.73. Out of this amount the plaintiff below was entitled to recover as against the property sold. The City of Wichita Palls and the Wichita Palls Independent School District should be allowed to recover out of the property sold, inasmuch as they had liens on said property for the taxes claimed.” This was not intended to circumscribe and limit the power of the trial court in the further disposition of the case. The trial court has the right and authority on a subsequent hearing to determine what constitutes the trade fixtures subject to the Bulk Sales Daw (Rev. St. 1925, art. 4001).
Both motions for rehearing are overruled.